UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-23432 RIDGEWOOD ELECTRIC POWER TRUST III (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3264565 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of November 30, 2007, there were 391.8444 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST III FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2006 December 31,2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 1,684 $ 303 Accounts receivable 1,037 894 Note receivable 29 70 Due from affiliates 243 670 Gas forward contracts - 2,482 Other current assets 113 89 Total current assets 3,106 4,508 Investment 4,471 4,633 Plant and equipment, net 3,325 3,594 Intangibles, net 951 1,004 Total assets $ 11,853 $ 13,739 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ 68 $ 103 Due to affiliates 92 4 Total current liabilities 160 107 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (391.8444 Investor Shares issued and outstanding) 11,908 13,827 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (215 ) (195) Total shareholders’ equity 11,693 13,632 Total liabilities and shareholders’ equity $ 11,853 $ 13,739 The accompanying notes are an integral part of thesefinancial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Revenues $ 2,785 $ 4,068 $ 1,580 $ 1,750 Cost of revenues 4,016 1,630 1,253 (451 ) Gross (loss) profit (1,231 ) 2,438 327 2,201 Operating expenses: General and administrative expenses 83 205 14 47 Management fee to the Managing Shareholder 256 265 86 88 Total operating expenses 339 470 100 135 (Loss) income from operations (1,570 ) 1,968 227 2,066 Other income Equity in income from investment 802 839 270 280 Interest income 11 6 7 1 Other income 7 4 3 2 Total other income 820 849 280 283 Net (loss) income $ (750 ) $ 2,817 $ 507 $ 2,349 Managing Shareholder – Net (loss) income $ (8 ) $ 28 $ 5 $ 23 Managing Shareholder - Distributions 12 15 4 4 Shareholders – Net (loss) income (742 ) 2,789 502 2,326 Net (loss)income per Investor Share (1,894 ) 7,119 1,281 5,936 Distributions per Investor Share 3,000 3,750 1,000 1,000 The accompanying notes are an integral part of thesefinancial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 2,527 $ 1,763 Cash flows from investing activities: Proceeds from note receivable 41 25 Cash flows from financing activities: Cash distributions to shareholders (1,187 ) (1,484 ) Net increase in cash and cash equivalents 1,381 304 Cash and cash equivalents, beginning of period 303 120 Cash and cash equivalents, end of period $ 1,684 $ 424 The accompanying notes are an integral part of thesefinancial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST III NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust III (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on December 14, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of September 30, 2006, and for the nine and three-month periods ended September 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in December 1993. The Trust began offering shares in January 1994 and concluded its offering in May 1995. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in power generation facilities located in the US. The projects of the Trust have characteristics that qualify the projects for government incentives. The Trust’s investments include an investment in a landfill gas-fired electric generating project with total capacity of 13.8 megawatts (“MW”) (“Ridgewood Providence”) and in electric cogeneration projects with total capacity of 14.2MW (the “Norcals”). The Trust’s accompanying consolidated financial statements include the financial statements of its wholly-owned subsidiaries. The Trust’s consolidated financial statements also include the Trust’s 35.7% limited partnership interest in Ridgewood Providence, which is accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the investment’s operating and financial policies. 3.
